Citation Nr: 0512683	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03- 28 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for a disability of the 
right lower extremity.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).

Procedural history

The veteran served on active duty from July 1957 to October 
1981.

In November 2000, the RO received the veteran's claims of 
entitlement to service connection for disabilities of the low 
back and right lower extremity.  A November 2001 rating 
decision denied the claims.  The veteran disagreed with the 
November 2001 rating decision and initiated this appeal.  The 
appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in September 2003.

The veteran presented testimony before the Board sitting at 
the RO in January 2005.  A transcript of this hearing has 
been associated with the veteran's VA claims folder.  The 
veteran submitted a statement from his spouse and a medical 
opinion from Dr. R.F. directly to the Board at the January 
2005 hearing.  He has waived review of this evidence by the 
RO.  See 38 C.F.R. § 20.1304.

Issues not on appeal

The November 2001 rating decision also denied service 
connection for gastroesophageal reflux disease.  To the 
Board's knowledge, the veteran has not disagreed with that 
decision and the issue is therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA).

The veteran's initial claim also included a request for 
service connection for dental trauma resulting from a fall 
from a truck in the early 1960s.  The RO has yet to 
adjudicate the claim and the issue is thus not currently 
before the Board.  The matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking service connection for disabilities of 
the low back and right lower extremity.  He essentially 
contends that his current low back disability is the result 
of two separate injuries that occurred while serving in 
Germany in the early 1960s.  First, the veteran claims that 
he was struck in the right leg and hip by a jeep while 
performing guard duty.  He claims that the force of the 
impact caused him to land on his back and suffer right leg 
lacerations which required sutures.  The veteran also 
contends that he injured his back a second time after falling 
from the top of a truck.  He alleges that he has suffered 
from increasing back pain since the occurrence of these in-
service injuries.  

The veteran also claims that his current right lower 
extremity disability is either secondary to his low back 
disability or a result of the two 1963 accidents. 

Reason for remand

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Service connection can also be granted on a 
secondary basis when the record reveals (1) medical evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) the 
United States Court of Appeals for Veterans Claims held that 
where there is evidence of record satisfying the first two 
requirements for service connection (current disability and 
in-service disease or injury), but no competent medical 
evidence addressing the third requirement (a nexus between 
the current disability and active service), VA must obtain a 
medical nexus opinion.

The medical records currently associated with the claims file 
include diagnoses of herniated nucleus pulposus and 
degenerative disc disease at the L4-L5 level.  Numbness and 
decreased sensation in the right lower extremity as a result 
of lumbar radiculopathy has also been noted.  Thus, the first 
Hickson/Wallin elements have been satisfied.  Wallin element 
(3) has also arguably been met for the veteran's right lower 
extremity disability, as various medical opinions have 
attributed numbness in this area to the veteran's low back 
disability.

With regard to Hickson element (2), service medical records 
reveal that the veteran suffered a 4cm laceration after being 
struck by a jeep in June 1963.  The laceration was sutured 
but no complaints or treatment for back pain or right lower 
extremity numbness were noted at that time.  Service medical 
records also indicate that the veteran suffered traumatic 
lacerations to the lips and lower extremities following a 
fall from a truck in November 1963.  As with the prior jeep 
accident, the lacerations were sutured but no complaints or 
treatment of back pain or right lower extremity numbness were 
noted.  The veteran was, however, treated for low back pain 
in December 1972 and April 1980.  These reports of back pain 
were unaccompanied by any complaint of right leg numbness.  
Therefore, because the veteran suffered from the 
aforementioned injures and was treated on two occasions for 
low back pain in service, Hickson element (2) has also been 
satisfied for both disabilities.

Following service, there is no mention of low back pain or 
right lower extremity pain or numbness until December 1998, 
at which time the veteran reported suffering from sudden 
onset back pain while doing home repair work.  The veteran 
subsequently underwent extensive treatment for his back 
disability, including discectomies in December 1998 and April 
2003.

The only medical evidence suggesting a possible link between 
the veteran's low back disability and his military service 
are May 2003 and January 2005 statements from Dr. R.F.  The 
May 2003 statement suggested that the veteran's back 
disability was "possibly the result of the [j]eep 
accident."  The January 2005 letter also suggested that the 
veteran's low back disability was "most likely to have 
occurred due to trauma (such as the jeep accident)."  These 
opinions suffer from a number of deficiencies.  First, it 
appears that Dr. R.F. did not review the claims file or the 
veteran's service medical records before rendering his 
opinions.  He also provided no underlying rationale for his 
opinions or the reason why he changed his position from 
noting a "possible" link between the veteran's jeep 
accident and low back disability in May 2003, to arguing that 
a link between the two was "most likely" in January 2005.  
He also failed to explain the significant time lapse between 
the 1963 accidents and the initial complaints of back pain in 
the medical record.  Dr. R.F. also failed to comment on the 
potential relationship between the veteran's low back 
symptomatology and a possible December 1998 injury resulting 
from the veteran's home improvement work.  Thus, Dr. R.F.'s 
opinions are of little probative value in answering the 
critical question in this case, namely the existence of a 
medical nexus between the veteran's low back disability and 
his military service.  The Board also notes that none of the 
medical records currently associated with the veteran's VA 
claims folder offer an opinion as to a possible causal 
relationship between the veteran's right lower extremity 
disability and any incident of service, including his two 
1963 accidents.  

The Board finds that a VA nexus opinion is necessary to 
properly decide the claims.  As in Charles, the evidence of 
record in this case includes evidence of current disabilities 
(the veteran has been diagnosed with herniated nucleus 
pulposus, degenerative disc disease, and numbness in the 
right lower extremity as a result of lumbar radiculopathy), 
and evidence of an in-service injury (he was injured in a 
jeep accident in June 1963 and suffered a fall later that 
year; he was also treated for low back pain on two occasions 
in service).  However, no probative medical nexus opinion is 
present which would serve to causally relate the two.  In 
such situations, the case must be remanded to the RO for the 
purpose of obtaining such an opinion.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for a 
VA examination to determine the exact 
nature and etiology of his low back and 
right lower extremity disabilities.  The 
claims folder should be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner should express 
an opinion as to whether the veteran's 
current low back disability is a related 
to any incident of service, including his 
two 1963 accidents and in-service 
treatment for low back pain, or to some 
other cause (such as a possible back 
injury suffered during the veteran's 1998 
home repair project).  If the examiner 
determines that the veteran's current low 
back disability is unrelated to service, 
he should express an opinion as to 
whether the veteran's current right lower 
extremity pain and numbness is related to 
his 1963 accidents.  The complete 
rationale for any opinion expressed 
should be provided.  

2.  Thereafter, VBA should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER 
	Acting Veterans Law Judge, Board of Veterans' Appeals	

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




